 Case: 4:19-cv-01401-SRC Doc. #: 34 Filed: 02/26/20 Page: 1 of 1 PageID #: 142



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION
 NANCY WOODS,                                      )
                                                   )
         Plaintiff(s),                             )
                                                   )
         vs.                                       )       Case No. 4:19-cv-01401-SRC
                                                   )
 THE CIRCUIT ATTORNEY’S OFFICE                     )
 OF THE CITY OF ST. LOUIS, et al.,                 )
                                                   )
         Defendant(s).

                                                   ORDER

        This matter comes before the Court on Plaintiff’s Motion to Compel [28]. The Court grants,

in part, and denies, in part Plaintiff’s Motion.

        Defendants are compelled to produce documents responsive to Request for Production Nos.

13, 21, 32, 35, 36 and 37 by no later than March 6, 2020. Production of personnel records are limited

to applications, performance reviews, complaints (against named Defendants), and discipline records

(limited to a period of 10 years for John Dockery’s file). Defendants may redact personal

information from the personnel files, including but not limited to, social security numbers, home

addresses, telephone numbers, family histories, family member information, and insurance and

benefit information. Salary information should not be redacted. Additionally, Defendants are

compelled to answer Interrogatory Nos. 12, 13, 17 and 18 by no later than March 6, 2020.

        Accordingly,

        IT IS HEREBY ORDERED that the Court GRANTS, in part, and DENIES, in part

Plaintiff’s Motion to Compel [28].


So Ordered this 26th day of February.

                                                   STEPHEN R. CLARK
                                                   UNITED STATES DISTRICT JUDGE



                                                       1
